DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species

Species A drawn to an embodiment disclosed in at least Figure 1 – Figure 8;
Species B drawn to an embodiment disclosed in at least Figure 9 – Figure 16;
Species C drawn to an embodiment disclosed in at least Figure 17- Figure 23; 
Species D drawn to an embodiment disclosed in at least Figure 24 – Figure 34.

The species are independent or distinct because:
	
The requirement for restriction between Species A and Species B is proper if the Species are mutually exclusive.  For example, Species A discloses a first node 27, second node 28, bypass pipe and valve 29 that allows a portion of flow to bypass heat exchanger 6 which is not disclosed in Species B.  Meanwhile Species B discloses pipe and throttle element 10 that allows flow between heat exchange portions 62, 61 which is not disclosed in Species A.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.


The requirement for restriction between Species A and Species C is proper if the Species are mutually exclusive.  For example, Species A discloses a first node 27, second node 28, bypass pipe and valve 29 that allows a portion of flow to bypass heat exchanger 6 which is not disclosed in Species C.  Meanwhile Species C discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 which is not disclosed in Species A.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.

The requirement for restriction between Species A and Species D is proper if the Species are mutually exclusive.  For example, Species A discloses a first node 27, second node 28, bypass pipe and valve 29 that allows a portion of flow to bypass heat exchanger 6 which is not disclosed in Species D.  Meanwhile Species D discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 where the bypass pipe is located at the bottom of accumulator 2 which is not disclosed in Species A.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.

The requirement for restriction between Species B and Species C is proper if the Species are mutually exclusive.  For example, Species B discloses pipe and throttle element 10 that allows flow between heat exchange portions 62, 61 which is not disclosed in Species C.  Meanwhile Species C discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 which is not disclosed in Species B.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.

The requirement for restriction between Species B and Species D is proper if the Species are mutually exclusive.  For example, Species B discloses pipe and throttle element 10 that allows flow between heat exchange portions 62, 61 which is not disclosed in Species D.  Meanwhile Species D discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 where the bypass pipe is located at the bottom of accumulator 2 which is not disclosed in Species B.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.

The requirement for restriction between Species C and Species D is proper if the Species are mutually exclusive.  For example, Species C discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 which is not disclosed in Species D.  Meanwhile Species D discloses a bypass pipe and valve element 30 that bypasses heat exchanger 6 and diverts flow around heat exchanger 6 where the bypass pipe is located at the bottom of accumulator 2 which is not disclosed in Species C.  Thus, the showing of the mutually exclusive characteristics above would necessarily support a conclusion of a proper restriction.

Restriction is appropriate because the claims drawn to the above species encompass a multiplicity of species that would require an unduly extensive and burdensome search to search the entire scope of the claim.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  because it may be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement because of the burdensome nature of the requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763